Title: From Alexander Hamilton to James McHenry, 21 March 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York March 21st. 1800
          
          I have the honor to inclose a letter from Mr Samuel Davis, and request your instructions respecting the answer to be given. Should he by his delay in the acceptance of his appointment, not be entitled to it, his loss will be of no great detriment to the Service his loss, will serve judging from his letter, will not perhaps be unfortunate for the service.
          with great respect Sir
          Secretary of War—
        